Appeal by the self-insured employer from a decision of the Workmen’s Compensation Board, filed August 19, 1970, which, in accordance with prior directives of this court as affirmed by the Court of Appeals (Matter of Brown v. Interstate Motor Frgt. System, 32 A D 2d 51, 55, affd. 26 N Y 2d 735), found upon the present record that claimant’s disability was related to a 1953 accident. The prior decision of this court noted that the only medical evidence was as to a 75% causal factor for the 1953 accident. The board has found a 50% causal factor without making any findings of fact in support thereof and, accordingly, its decision is inadequate for judicial review. Decision reversed and matter remitted for findings on the issue of percentage of disability causally related to each accident or for other proceedings not inconsistent herewith, with costs to appellant against the Special Fund for Reopened Cases. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.